NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOSE GARCIA RODRIGUEZ,                           No.   15-71195

                  Petitioner,                     Agency No. A201-176-902

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Jose Garcia Rodriguez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a continuance and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir.

2009). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion or violate Garcia Rodriguez’s

statutory right to counsel or due process rights in denying a two-month

continuance to allow counsel to discuss voluntary departure with him, where he

had been granted a seven-month continuance to prepare applications for relief and

counsel opted not to take the one-week continuance offered. See 8 C.F.R.

§ 1003.29; Ahmed, 569 F.3d at 1012 (listing factors to consider when reviewing

the denial of a continuance); cf. Mendoza-Mazariegos v. Mukasey, 509 F.3d 1074,

1084 (9th Cir. 2007) (statutory right to counsel violated where IJ did not take

reasonable steps to ensure the right was honored); Baires v. INS, 856 F.2d 89, 92-

93 (9th Cir. 1988) (denial of continuance violated procedural rights where counsel

had only “a few days” to consult with alien prior to the hearing and alien had only

recently been released from detention).

      We lack jurisdiction to consider Garcia Rodriguez’s unexhausted

contentions that the IJ did not warn him all applications for relief had to be filed by

the November 2013 hearing, that the IJ never questioned him about any fear of

returning to Mexico, that the attorney who appeared on his behalf at the November

                                           2                                    15-71195
2013 hearing was a different attorney than the attorney who appeared at his April

2013 hearing, and that he does not speak English and lacks understanding of

immigration law. 8 U.S.C. § 1252(d)(1); see also Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004) (“[Section] 1252(d)(1) mandates exhaustion and therefore

generally bars us, for lack of subject-matter jurisdiction, from reaching the merits

of a legal claim not presented in administrative proceedings below.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    15-71195